*861SUMMARY ORDER
Plaintiffs Raymond Anthony Smith and Katherine Soulas brought this declaratory judgment action against Defendants Federal Reserve Bank of New York and the Honorable John Snow, Secretary of the Treasury, seeking to satisfy a prior judgment against the Iraqi government by attaching certain Iraqi funds frozen by the United States and held by the Federal Reserve Bank of New York. The district court granted Defendants’ motion for summary judgment and dismissed the complaint. See Smith v. Fed. Reserve Bank, No. 03-Civ.-5658 (HB), 2003 WL 22103452, at *8, 2003 U.S. Dist. Lexis 15949, at *27-*28 (S.D.N.Y. Sept.11, 2003). By Order dated September 19, 2003, the district court denied Plaintiffs’ motion for a stay pending appeal. Plaintiffs moved this Court for a stay, and on September 23, 2003, a two-judge panel of this Court enjoined Defendants from disposing of the assets in question until the case was decided on the merits and set an extremely compressed briefing schedule.
By this Order, we affirm the judgment of the district court, with opinion to follow later this week. We also dissolve the injunction, although we leave it in place for two days to allow Plaintiffs an opportunity to seek review from the Supreme Court. Therefore, the injunction shall be lifted as of 5:00 p.m. Wednesday, October 1, 2003.
The judgment of the district court is AFFIRMED.